      Case 4:20-cv-00335-SHR Document 72 Filed 04/27/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Janice Hennessy-Waller, et al.,                    No. CV-20-00335-TUC-SHR
10                  Plaintiffs,                         Order Setting Status Conference
11   v.
12   Jami Snyder,
13                  Defendant.
14
15
16         Having considered the parties’ Joint Request for Status Conference (Doc. 70)

17   regarding the Parties’ Rule 26(f) Joint Case Management Report (Doc. 33), and good cause
18   appearing,

19         IT IS ORDERED a thirty-minute status conference is set for Tuesday, May 4,

20   2021 at 10:30 A.M. before the Honorable Scott H. Rash. before the Honorable Scott H.
21   Rash. The parties shall appear telephonically and shall call 888-363-4735 at the EXACT
22   time of the hearing. The access code is 2872694.

23         Dated this 27th day of April, 2021.

24
25
26
27
28
